USCA4 Appeal: 22-6346      Doc: 8         Filed: 08/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6346


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RUDOLPH VALENTINO JACKSON, a/k/a Tripp, a/k/a Rudolph Jackson,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Huntington. Robert C. Chambers, District Judge. (3:19-cr-00266-1)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Rudolph Valentino Jackson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6346       Doc: 8         Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Rudolph Valentino Jackson appeals the district court’s order denying his second 18

        U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. * We review a court’s denial

        of a compassionate release motion for abuse of discretion. United States v. Kibble, 992

        F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record

        and conclude that the court did not abuse its discretion and sufficiently explained the

        reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

        (discussing amount of explanation required for denial of compassionate release motion).

        Accordingly, we affirm the district court’s order. United States v. Jackson, No. 3:19-cr-

        00266-1 (S.D.W. Va. Jan. 12, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




               *
                 In his informal brief, for the first time, Jackson also states that he seeks to appeal
        the district court’s order denying his first motion for compassionate release. However,
        Jackson filed his notice of appeal almost one year after the court entered that order, and the
        court relied upon that order in denying Jackson’s second motion for compassionate release.
        We therefore dismiss sua sponte Jackson’s untimely appeal of the court’s order denying
        his first § 3582(c)(1)(A)(i) motion. United States v. Oliver, 878 F.3d 120, 125
        (4th Cir. 2017) (“When an appeal is filed so late that another judgment in the interim has
        relied on the judgment being appealed, adjudication of the appeal could unravel both the
        underlying judgment and the intervening judgment . . . [thereby disrupting] the finality of
        criminal judgments and the efficiency and fairness of our justice system.”).

                                                      2